DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daubigny (US 2011/0305346) in view of Marumoto et al. (US 2009/0175459) in further view of Pan (US 2014/0153731).
Regarding claim 1, Daubigny teaches a method for controlling loudness of an audio signal, comprising: responsive to determining presence of a noise signal, deriving a target adjustment for perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on a first factor related to the noise signal and a second factor related to the audio signal; determining a target perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on the target adjustment; wherein said first factor includes a type of the noise signal and a level of the noise signal; and said second factor includes a type of the audio signal and a level of the audio signal (see fig. 1, 4, ¶ 0033-0034, 0039-0040. The system having background noise and an audio signal. The system makes adjustments to the audio level of the audio signal based on the noise level changing. The system makes a correction of the loudness of the audio signal in correlation to the noise level signal being detected. Therefore the system applies an adjustment in relation to the noise signal being presence in the audio signal.).
Daubigny is vague on wherein deriving the target adjustment comprises: 
determining a candidate adjustment for perceived loudness of the audio signal in the presence of the noise signal corresponding to each of the first and the second factor; and determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first and the second factor; wherein determining the target perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on the target adjustment comprises: determining a reference perceived loudness of the audio signal in the presence of the noise signal; and determining the target perceived loudness of the audio signal from the reference perceived loudness and the target adjustment.
Marumoto teaches wherein deriving the target adjustment comprises: determining a candidate adjustment for perceived loudness of the audio signal in the presence of the noise signal corresponding to each of the first and the second factor; and determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first and the second factor (see fig. 1, ¶ 0041-0046. The system calculates the compensation for the loudness compensation control, in which the system noise and the audio are weighted and then combining the both input weights to the identification unit which then provides the gain adjustment based on the weighted calculation in order to provide clear audible signal.). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny to incorporate calculating a weight for the audio and noise signal in order to make adjustments to the audio signal. The modification would provide the system with estimating the loudness level based on the parameters of the noise and audio weights.  
Pan teaches wherein determining the target perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on the target adjustment comprises: determining a reference perceived loudness of the audio signal in the presence of the noise signal; and determining the target perceived loudness of the audio signal from the reference perceived loudness and the target adjustment (see fig. 1, ¶ 0018-0019, 0025-0027. The reference signal is provided to adapt to the acoustic energy. The active noise reduction eliminates undesired noise in order to provide a clear audio signal.).
 The combination of Pan to Daubigny and Marumoto to provide a reference signal in which determines the loudness control for the audio signal in correlation to a noise signal being present.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny and Marumoto to incorporate the audio and noise signal in order to make adjustments in order to reduce the noise signal in correlation with the reference signal. The modification would provide the system with noise reduction in light of the reference signal to provide an audio signal that provides the noise signal going to zero.   

 Regarding claim 7, Daubigny teaches an adjustment deriving unit configured to, responsive to determining presence of a noise signal, derive a target adjustment for perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on a first factor related to the noise signal and a second factor related to the audio signal; and a target perceived loudness determining unit configured to determine a target perceived loudness of the audio signal in the presence of the noise signal based, at least in part, on the target adjustment; wherein said first factor includes a type of the noise signal and a level of the noise signal; and said second factor includes a type of the audio signal and a level of the audio signal; and wherein the adjustment deriving unit is configured to derive the target adjustment by determining a candidate adjustment for perceived loudness of the audio signal in the presence of the noise signal corresponding to each of the first and the second factor (see fig. 1, 4, ¶ 0033-0034, 0039-0040. The system having background noise and an audio signal. The system makes adjustments to the audio level of the audio signal based on the noise level changing. The system makes a correction of the loudness of the audio signal in correlation to the noise level signal being detected. Therefore the system applies an adjustment in relation to the noise signal being presence in the audio signal.).
Daubigny is vague on determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first and the second factor, wherein the target perceived loudness determining unit comprises: a reference perceived loudness determining unit configured to determine a reference perceived loudness of the audio signal in the presence of the noise signal, wherein the target perceived loudness determining unit is configured to determine the target 
Marumoto teaches determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first and the second factor (see fig. 1, ¶ 0041-0046. The system calculates the compensation for the loudness compensation control, in which the system noise and the audio are weighted and then combining the both input weights to the identification unit which then provides the gain adjustment based on the weighted calculation in order to provide clear audible signal.). 
The combination of Marumoto to Daubigny to provided weighted calculation in order to determine the loudness control for the audio signal in correlation to a noise signal being present.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny to incorporate calculating a weight for the audio and noise signal in order to make adjustments to the audio signal. The modification would provide the system with estimating the loudness level based on the parameters of the noise and audio weights.  
Pan teaches wherein the target perceived loudness determining unit comprises: a reference perceived loudness determining unit configured to determine a reference perceived loudness of the audio signal in the presence of the noise signal, wherein the target perceived loudness determining unit is configured to determine the target perceived loudness of the audio signal from the reference perceived loudness and the target adjustment (see fig. 1, ¶ 0018-0019, 0025-0027. The reference signal is provided to adapt to the acoustic energy. The active noise reduction eliminates undesired noise in order to provide a clear audio signal.).
 The combination of Pan to Daubigny and Marumoto to provide a reference signal in which determines the loudness control for the audio signal in correlation to a noise signal being present.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny and Marumoto to incorporate the audio and noise signal in order to make adjustments in order to reduce the noise signal in correlation with the reference signal. The modification would provide the system with noise reduction in light of the reference signal to provide an audio signal that provides the noise signal going to zero.   

Claim 13 and 14 are rejected under the same rationale as claim 1.


4.	Claims 2, 6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daubigny (US 2011/0305346) in view of Marumoto et al. (US 2009/0175459) in further view of Pan (US 2014/0153731) in further view of Selig et al. (US 2014/0314261).
Regarding claim 2, Daubigny, Marumoto and Pan do not teach the method according to claim 1, wherein the deriving of the target adjustment is further based, at least in part, on a third factor related to a user, the third factor at least including at least one of personal information and preference of the user.
Selig teaches the deriving of the target partial loudness adjustment is further based, at least in part, on a third factor related to a user, the third factor at least including at least one of personal information and preference of the user (see fig. 1, 5, ¶ 0042, 0064. The system would make adjustments based on the user profile, sound profile and environmental conditions. Thus if the system detects the audio signal and a noise signal (ambient noise), the system would make the adjustments based on the noise and the user profile to apply the preferred volume selected by the user. Therefore the system dynamically changes the amplitude of the audio signal to what the user has selected in the profile.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny, Marumoto and Pan to incorporate a user profile or preference in correlation to volume adjustment. The modification would provide the system with preferences previously selected in order to dynamically adjust the audio in association with the user profile when ambient noise is mixed in with the audio signal.


Regarding claim 6, Daubigny, Marumoto and Pan do not teach the method according to claim 3, further comprising: detecting behavior of the user after the target perceived loudness is applied to the audio signal; and modifying at least one of the candidate adjustments and the weights based on the behavior of the user. 
	Selig teaches detecting behavior of the user after the target partial loudness is applied to the audio signal; and modifying at least one of the candidate partial loudness adjustments and the weights based on the behavior of the user (see ¶ 0013-0014. The system could detect user behavior which would cause the system to adjust the audio output according to the user behavior. In further the system would make adjustments based on the user action or behavior, thus dynamically changing the amplitude of the audio signal to what the user has selected in the profile.).


	Claim 8 is rejected under the same rationale as claim 2.
	Claim 12 is rejected under the same rationale as claim 6.

5.	Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Daubigny (US 2011/0305346) in view of Marumoto et al. (US 2009/0175459) in further view of Pan (US 2014/0153731).
	Regarding claim 3, Daubigny and Pan do not teach the method according to claim 2, wherein deriving the target adjustment comprises: determining a candidate adjustment for perceived loudness of the audio signal in the presence of the noise signal corresponding to each of the first, second and third factors; and determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first, second and third factors.
Marumoto teaches wherein deriving the target adjustment comprises: determining a candidate adjustment for perceived loudness of the audio signal in the presence of the noise signal corresponding to each of the first, second and third factors; and determining the target adjustment by combining the candidate adjustments according to a weight associated with each of the first, second and third factors (see fig. 1, ¶ 0041-0046. The system calculates the compensation for the loudness compensation control, in which the system noise and the audio are weighted and then combining the both input weights to the identification unit which then provides the gain adjustment based on the weighted calculation in order to provide clear audible signal.).
The combination of Marumoto to Daubigny to provided weighted calculation in order to determine the loudness control for the audio signal in correlation to a noise signal being present.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny and Pan to incorporate calculating a weight for the audio and noise signal in order to make adjustments to the audio signal. The modification would provide the system with estimating the loudness level based on the parameters of the noise and audio weights.  

Claim 9 is rejected under the same rationale as claim 3.

6.	Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daubigny (US 2011/0305346) in view of Marumoto et al. (US 2009/0175459) in further view of Pan (US 2014/0153731) in further view of Rauhala et al. (US 2013/0144615).
	Regarding claim 5, Daubigny, Marumoto and Pan do not teach the method according to claim 1, further comprising: smoothing the target perceived loudness for applying to the audio signal. 
	Rauhala teaches smoothing the target perceived loudness for applying to the audio signal (see fig. 2, ¶ 0130. The audio signal is smoothed based on the target of loudness level.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Daubigny, Marumoto and Pan to incorporate smoothing 

Claim 11 is rejected under the same rationale as claim 5.
	

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651